                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

OKCDT ENTERPRISE, LLC et al.,                  )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )        Case No. CIV-18-1134-G
                                               )
CR CRAWFORD CONSTRUCTION,                      )
LLC et al.,                                    )
                                               )
       Defendants.                             )

                                         ORDER

       Now before the Court is Plaintiffs’ Motion to Remand (Doc. No. 5). Defendants

have responded in opposition. See Doc. No. 12. Upon consideration of the parties’ filings,

the Court denies Plaintiffs’ motion as moot.

       Plaintiffs OKCDT Enterprise, LLC and Anish Hotels Group, LLC filed this action

in state court on October 31, 2018, against Defendants CR Crawford Construction, LLC,

Cody Crawford, Jason Keathley, and Scott Stokenbury. Defendants removed the case on

November 19, 2018, asserting that the court has diversity jurisdiction pursuant to 28 U.S.C.

§ 1332. Defendants alleged that both Plaintiffs are Oklahoma limited liability companies

and that all Defendants are citizens of Arkansas. See Notice of Removal (Doc. No. 1) at

1.

       Plaintiffs filed their Motion to Remand on November 29, 2018, contending that

Defendants’ Notice of Removal failed to allege complete diversity due to its failure to

identify the citizenship of the members of the limited liability companies party to the

lawsuit. See Pls.’ Mot. at 1; Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d
1233, 1238 (10th Cir. 2015) (explaining that a limited liability company “takes the

citizenship of all its members”). Defendants filed an amended notice of removal the

following day, on November 30, 2018. See Doc. No. 9. This document identifies each

Plaintiff as an Oklahoma limited liability company by referencing their Corporate

Disclosure Statements, see Doc. Nos. 6, 7, and avers that each of Defendant CR Crawford

Construction, LLC’s three members are citizens of Arkansas. See Am. Notice of Removal

(Doc. No. 9) at 1 n.2.

         A notice of removal may be amended freely within the thirty-day period set forth in

28 U.S.C. § 1446(b) for the removal of actions (i.e., within thirty days of a defendant’s

receipt of the initial pleading). See Mason v. Thompson, No. CIV-05-1464-HE, 2006 WL

1134939, at *1 (W.D. Okla. Apr. 27, 2006);14C Charles Alan Wright, et al., Federal

Practice and Procedure § 3733 (4th ed. 2018). Defendants were served on or about

November 15, 2018, and filed their amended notice of removal on November 30, 2018.

See Am. Notice of Removal at 2. Their amended notice of removal, therefore, was timely

filed.

         ACCORDINGLY, Plaintiff’s Motion to Remand (Doc. No. 5), which alleges

deficiencies in Plaintiff’s original notice of removal, is DENIED as moot.

         IT IS SO ORDERED this 9th day of January, 2019.




                                              2
